Case 3:17-cr-00609-VC Document 126-1 Filed 11/10/20 Page 1 of 2
                                Case 3:17-cr-00609-VC Document 126-1 Filed 11/10/20 Page 2 of 2
                                                                                                              January 2020

                              Beaumont, TX
                              Drug Abuse Program Coordinator
                              June 2001 – October 2003

                              Sinai Mile Square Hospital
                              Qualified Mental Health Professional
                              Chicago, IL
                              September 2000 – June 2001

                  PROFESSIONAL AFFILIATIONS:

                              American Psychological Association (APA)
                              1998 – 2015
                              American Psychology Law Society, APA Division 41
                              2015 – Present

                  RELEVANT CONTINUING EDUCATION:

                              American Academy of Forensic Psychology Workshop, 09/2020
                              American Academy of Forensic Psychology Workshop, 06/2019
                              CA Board of Psychology – Subject Matter Expert Examination
                              Workshop, 09/19-09/20/2017
                              Practice with Diverse Populations, 06/06/2017
                              Ethics and Boundaries, 05/31/2017
                              Suicide Assessment Treatment and Management, 05/31/2017
                              Contemporary Issues in Forensic Psychology, 02/09-02/10/2017
                              Managing Suicide Risk in Sex Offenders, 09/04/2015
                              California Law and Ethics, 07/07/2015
                              Supervision; A Guide to Mental Health Professionals, 07/16/2015
                              DSM-5 an Overview of the Major Changes, 05/21/2015
                              APLS Expert Testimony, 03/18/2015
                              Continuity of Care, 03/05/2015
                              Competency Based Clinical Supervision, 09/24/2013

                  REFERENCES:

                              Lisa Matthews, Psy.D., Chief of Psychology
                              Metropolitan Detention Center, FBOP
                              535 N Alameda Street
                              Los Angeles, CA 90012




UNITED STATES DISTRICT COURT NORTHERN DISTRICT
                 OF CALIFORNIA
           Evidentiary Hearing Exhibit 001
Case Number: 17-609 VC
Date Admitted:
By Dep. Clerk:



                                                       Samantha Shelton, Psy.D.                                      2

                                                                                                Evidentiary Hearing Exhibit 001 page 002
